Title: To Benjamin Franklin from the Regents of the University of the State of New York, 12 June 1784
From: Regents of the University of the State of New York
To: Franklin, Benjamin



Sir,
New York June 12th. 1784.

Lieutenant Colonel Clarkson will have the honor of delivering your Excellency this Letter. His business in Europe is to solicit donations for the University of the State of New York. We have instructed him to consult with your Excellency on the most proper mode of effecting the Objects of his Mission And we flatter ourselves that notwithstanding the important Concerns which must constantly claim Your Excellency’s Attention, you will chearfully lend your Aid and Advice to promote the Cause of Science, of which you are so distinguished an Ornament.—
We have the Honor to be with the highest sentiments of Esteem and Respect, Your Excellency’s Most Obedient and very humble servants
 
[In Clinton’s hand:] By Order & in Behalf of the University

Geo: ClintonJas: Duane
His Excellency Benjamin Franklin Esqr.—

